— Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered March 22, 2007. The judgment convicted defendant, upon a jury verdict, of burglary in the third degree and criminal mischief in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of burglary in the third degree (Penal Law § 140.20) and criminal mischief in the third degree (§ 145.05 [2]). Contrary to defendant’s contention, we conclude, based on “the totality of the evidence at the suppression hearing, the law, and the circumstances of the case,” that defense counsel’s withdrawal of that part of the omnibus motion seeking to suppress the identification of defendant did not constitute ineffective assistance of counsel (People v Baez, 52 AD3d 840 [2008]). Contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present — Smith, J.P., Centra, Lunn, Fahey and Green, JJ.